Case 2:17-cv-00232-SPC-MRM Document 52 Filed 03/25/19 Page 1 of 1 PagelD 335

4

” Case 2:17-cv-00232-SPC-MRM Document 33-1 Filed 03/12/19 Page 1 of 1 PagelD 271

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION

Paulcin v. Wexford, et al., Case No. 2:17-cv-232-FtM-38MRM

OF:

RETURN OF SERVICE
(Return to Clerk of Court)

I hereby acknowledge that service of process was executed by serving Defendant

by giving him/her a true copy of the documents listed in

the order directing service of process7~\

DATE SERVED? _ 3y~/3-/9

II.

  

(Special Appointee

the following reason(s):

I.

address for Defendant

located):

Certified by:

DATE OF ATTEMPTED SERVICE:

BY:
(Special Appointee)

  

I hereby acknowledge that service of process cannot be executed upon the Defendant for

 

I have checked our institution’s records and have __ have not____ located a forwarding

Forwarding Address (if

 

 

(Special Appointee)

vi
ida

5

agi

LE el Wd Soi

 
